J. B. McPHERSON, District Judge.
Both parties are dissatisfied with the valuation put upon the sunken barge by the commissioner, and the respondent objects also to the allowance of interest upon the total award. The market value of the barge at the time of the collision — which is agreed to be the measure of damage, so far as this item is concerned — was a question of fact, to be determined according to the evidence, and, while recognizing fully the difficulty in coming to a conclusion where the witnesses differ as widely as in the present case, and differing from the commissioner with much reluctance, X feel bound to say that, in my'opinion, the decided weight of the testimony, both in quantity and quality, is in favor of a higher award than the commissioner was able to recommend. I think, therefore, that his valuation of the barge should be raised from $13,000 to $17,000, and even this larger sum seems to be a conservative estimate. No circumstances were shown to render inequitable the allowance of interest on the various items of damage, and the award of the commissioner in this respect is approved. The respondent should also pay the costs of suit, including the costs of the inquiry before the commissioner. A decree may be drawn in accordance with this opinion, and with the report of the commissioner concerning items that have not been excepted to.